1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gobron et al 2002/0153623 (see Examples 1 and 2) in view of Rashid et al 2017/0166683, Ratkowski 4,582,884 (see Example 15 at col. 12) and Kunzler et al 5,824,719 (see col. 2, lines 13-24 and col. 4, lines 62-67).
Gobron et al, Rashid and Ratkowski are applied essentially for reasons of record, the references disclosing the basic claimed method lacking a showing of the contact lens being a high water content hydrogel with a water content of 40 to 80% as recited in newly added claim 22.  Kunzler et al discloses that such high water content hydrogels are well known in the art.  It is submitted that one of ordinary skill in the art would have found it obvious to have employed such materials to make the hydrogel contact lenses of the primary reference to form contact lenses with the desired softness and oxygen permeability.  While applicant suggests that the compression time taught in Example 15 of Ratkowski would not be applicable to the instant high water content hydrogel, such is submitted to be mere conjecture that is not probative.  While Examples 7-9 of Ratkowski may not be directed to high water content hydrogels, it is certainly not clear that the compression time employed for the materials used in these Examples would not have been applicable to high water content hydrogels.  Indeed, there is no evidence of record to indicate that the compression of high water content hydrogels would take a different amount of time than the compression of the materials used in Examples 7-9 of Ratkowski.  
2.Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gobron et al 2002/0153623 (see Examples 1 and 2) in view of Rashid et al 2017/0166683, Ratkowski 4,582,884 (see Example 15 at col. 12), Kunzler et al 5,824,719 (see col. 2, lines 13-24 and col. 4, lines 62-67) and Yang et al 6,042,754 essentially for reasons of record as set forth in paragraph 1, supra and paragraph 2 of the previous office action.  
3.Applicant's arguments filed October 25, 2022 have been fully considered but they are not persuasive. Applicant submits that the use of a high water content hydrogel defines over the art as applied, particularly since Ratkowski is not directed to the use of such a material.  However, it should be noted that the primary reference compression molds both hydrogels and harder materials like PMMA (see paragraph 0089 therein) and does not indicate that there would be any difference in the compression  molding of these different materials.  Clearly, the primary reference envisions using either soft hydrogels or harder materials to make the contact lenses, and newly applied Kunzler et al teaches that high water content hydrogels are well known in the art.  Obviously, one of ordinary skill in the art would have used such materials for the hydrogel of the primary reference.  Further, since the primary reference does not indicate that there would be any discernable difference between the processing of either type of material—soft or hard—it is submitted that the compression time of Ratkowski would also have been applicable to forming hard contact lenses or soft high water content hydrogel contact lenses.
4.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
   
    

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742